Citation Nr: 1031887	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1967 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the Veteran's claim for an 
increased disability rating for his diabetes mellitus.  


FINDING OF FACT

The Veteran's diabetes mellitus type II is treated daily with 
insulin and requires a restricted diet; it does not require 
restriction of activities and the Veteran has not been 
hospitalized or required bimonthly visits to a diabetic care 
provider for episodes of ketoacidosis or hypoglycemic reactions.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability 
evaluation in excess of 20 percent for type II diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  A letter sent to the Veteran in 
March 2007 informed the Veteran of the need to demonstrate a 
worsening of his service-connected diabetes mellitus, as well as 
notifying him of the need to demonstrate an impact on his 
employment as well as providing him with general notice regarding 
how disability ratings and effective dates are assigned.  Under 
these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records as 
well as the records of the Veteran's outpatient treatment with 
VA.  Significantly, the Veteran has not identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.

The Veteran was provided with VA examinations relating to his 
diabetes mellitus in April 2007 and May 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's diabetes mellitus since 
the May 2009 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disability under the applicable rating 
criteria.

In light of the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

The Veteran contends that he is entitled to a 40 percent 
disability rating for his service-connected diabetes mellitus.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's diabetes mellitus does not 
require restriction of activities; and, as such, he is not 
entitled to a disability rating in excess of 20 percent for his 
diabetes mellitus.  

For historical purposes, the Veteran was originally granted 
service connection for diabetes mellitus in a March 2005 rating 
decision.  A disability rating of 20 percent was assigned under 
Diagnostic Code 7913, effective as of December 27, 2004.  In 
March 2007, VA received the Veteran's claim seeking an increased 
disability evaluation.  This claim was denied by the RO in a May 
2007 rating decision.  The Veteran appealed this decision to the 
Board in January 2008.  

The record contains a December 2006 outpatient treatment record 
regarding the Veteran's diabetes mellitus.  It was noted that the 
Veteran took insulin injections twice per day.  It was also 
recommended that the Veteran follow a special diet for diabetes 
mellitus.  The benefits of exercise were also stressed to the 
Veteran.  A May 2007 outpatient treatment record notes that the 
Veteran's insulin dose was increased in an attempt to control the 
Veteran's diabetes mellitus.  

The Veteran was afforded a VA examination for his diabetes 
mellitus in April 2007.  The examiner noted that the Veteran 
required insulin two times per day to treat his diabetes 
mellitus.  The examiner also noted that the Veteran followed a 
restricted or special diet as part of his treatment.  However, 
the Veteran was not restricted in his ability to perform 
strenuous activities and there were no episodes of hypoglycemic 
reactions or ketoacidosis.  There was also no evidence of 
peripheral neuropathy related to diabetes, diabetic skin 
symptoms, neurovascular symptoms related to diabetes, cardiac 
symptoms related to diabetes, or diabetic related peripheral 
vascular disease.  However, the examiner concluded that the 
Veteran did suffer from erectile dysfunction and mild non-
proliferative diabetic retinopathy secondary to his diabetes 
mellitus.  

The Veteran was afforded an additional VA diabetic examination in 
May 2009.  The examiner noted that the Veteran's diabetes 
mellitus was stable since its initial onset.  The Veteran treated 
his diabetes mellitus with insulin more than once per day.  The 
Veteran denied a history of hospitalization or episodes of 
hypoglycemic reactions or ketoacidosis.  However, the Veteran did 
report occasional hypoglycemic reactions that he treated at home.  
The examiner also noted that the Veteran was instructed to follow 
a restricted or special diet.  However, he was not restricted in 
his ability to perform strenuous activities.  The Veteran denied 
symptoms of peripheral vascular disease, cardiac disease, 
neurovascular disease, peripheral neuropathy, diabetic 
nephropathy, skin disorders or gastrointestinal disorders.  

Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated, 
is rated 60 percent disabling.  38 C.F.R. § 4.119 (2009).  

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).   The criteria for rating diabetes are conjunctive rather 
than disjunctive.  Id.

The previously outlined medical evidence demonstrates that the 
Veteran's diabetes mellitus does not require regulation of 
activities.  Therefore, a higher disability rating of 40 percent 
is not warranted.  See id.  The evidence also demonstrates that 
the Veteran has not been hospitalized or required bimonthly 
visits to a diabetic care provider for episodes of ketoacidosis 
or hypoglycemic reactions.  As such, a 60 percent disability 
rating is not warranted either.  See id.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to an increased disability rating for his 
service-connected diabetes mellitus.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  In the present case, the Veteran 
suffers from erectile dysfunction and diabetic retinopathy as a 
result of his service-connected diabetes mellitus.  However, the 
Veteran is already service-connected for these disabilities.  

The Board has also considered the lay testimony offered by the 
Veteran in support of his claim.  In his May 2007 notice of 
disagreement and his January 2008 appeal to the Board, the 
Veteran indicated that he believed he was entitled to a 40 
percent disability rating for his diabetes mellitus because he 
used insulin and he had to restrict his diet.  However, the 
rating criteria clearly indicate that this symptomatology 
warrants a 20 percent disability rating.  38 C.F.R. § 4.119.  It 
is not until diabetes mellitus requires restriction of activities 
that a 40 percent disability rating is warranted.  As such, the 
Veteran's testimony does not demonstrate entitlement to an 
increased disability rating.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  

In this case, there is no evidence that the service-connected 
diabetes or its ramifications have required any hospitalization 
or caused marked interference with employment.  The Veteran's 
service-connected diabetes mellitus requires daily use of insulin 
and a restricted diet.  However, such impairment is contemplated 
by the rating criteria.  See 38 C.F.R. § 4119, Diagnostic Code 
7913.  The rating criteria reasonably describe the Veteran's 
disability and referral for consideration of an extraschedular 
rating is, therefore, not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that the service-connected 
diabetes and its various manifestations do not by themselves or 
together with other service-connected disabilities render the 
Veteran unemployable.  On the contrary, at his May 2009 VA 
examination, he reported that he retired in 1998 as a result of 
age and/or longevity.  The Board therefore finds that the record 
here does not raise a TDIU claim.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate in this case.  However, the evidence of 
record demonstrates that the Veteran has not been required to 
restrict his activities as a result of his diabetes mellitus at 
any time during the pendency of his claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for type II diabetes 
mellitus must be denied.





ORDER

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


